Citation Nr: 1709174	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sleep disorder.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Appellant served in the California Army National Guard from March 4, 1957 to March 1, 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of this matter was subsequently transferred to the RO in Los Angeles, California.    

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 CFR 20.900(c) ("advanced age" is defined as 75 or more years of age).


REMAND

By way of a brief background, the Board notes the Appellant has initiated a claim for service connection for the above-noted disabilities, which he claims derive from training in armored tanks.  To date, the RO has not obtained a DD-214, Certificate of Release or Discharge from Active Duty, from the Appellant or National Personnel Records Center (NPRC).  Rather, the RO has merely obtained an NGB Form 22, which indicates the Appellant received a general discharge from the California Army National Guard in March 1959 based on his willful and continued absences from military duty.  

Pursuant to 38 C.F.R. § 3.4, VA compensation is payable to a veteran.  Under 38 C.F.R. § 3.1, a "veteran" is defined as a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  Active military, naval, and air service is defined under 38 C.F.R. § 3.6 as active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.

To date, the RO has not obtained a complete copy of the Appellant's service treatment records (STRs) or official military personnel file (OMPF) for his period of military service.  Further the RO has not drafted a formal finding of unavailability for the record indicating all efforts to obtain those records have been exhausted and additional attempts would be futile.  The RO initiated an M01, M05, and O21 request to the Personnel Information Exchange System (PIES) in an attempt to obtain the Appellant's STRs and DD-214.  Initially, the Board notes that the Appellant's complete official military personnel file (OMPF) has not been obtained.  As the potential exists that some STRs were mistakenly co-located with his OMPF, these records should be obtained.  A review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates a PIES O50 request should be submitted to obtain the entire available STR and OMPF.  The above-noted manual excerpt also directs additional development if records are not obtained using this PIES request code.  Since the missing STRs and OMPF are necessary to determine whether the Appellant either served during a period of active duty, or alternatively, received line of duty injuries during any periods of active or inactive duty for training, the Board finds all indicated development to obtain those records must be accomplished.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions: 

1.  Request from the National Personnel Record Center (NPRC), the Appellant's former National Guard Unit, or other appropriate source, the Appellant's complete official military personnel file (OMPF) and service treatment records (STRs), to specifically include a PIES 050 request, to determine whether any additional service records are available.  If any requested records are deemed unavailable, the record should be annotated to reflect such and the Appellant notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D. 

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Appellant's issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  Undertake any other indicated development.  

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.




The Appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




